Title: From James Madison to Albert Gallatin, 22 November 1805 (Abstract)
From: Madison, James
To: Gallatin, Albert


          § To Albert Gallatin. 22 November 1805, Department of State. “I have the honor to request that you will be pleased to issue a warrant on the appropriations for Barbary Intercourse, for Seven hundred & Sixty dollars & Sixty nine cents in favor of James Davidson Jnr. the holder of the enclosed bill of exchange, drawn on me on the 4th. Novr. 1803, by James Simpson Esqr. Consul of the U. States at Tangier, in favor of Edward Humphry. Said Simpson to be charged with the same.”
        